                                      March 24, 2020




Via ECF
Hon. Katherine Polk Failla
                                                          MEMO ENDORSED
United States District Court
Southern District of New York
40 Foley Square, Room 2103
New York, New York 10007

       Re: Jose L. Ramirez v. NYP Holdings, Inc., Case No. 1:18-cv-12058 (KPF)

Dear Judge Failla:

        This law firm represents Defendant NYP Holdings, Inc. (“NYP”) in the above referenced
matter. Pursuant to Your Honor’s Individual Rules of Practice in Civil Cases, we write regarding
the status conference scheduled for April 2, 2020 at 10:30 a.m. The status conference was initially
scheduled for March 19, 2020 but due to defense counsel’s scheduling conflicts, the parties sought
an adjournment. See Dkt. No. 42. The court thereafter adjourned the status conference to April 2,
2020. See Dkt. No. 44. Defendant makes this second request for an adjournment due to issues
related to the recent COVID-19 outbreak. Plaintiff does not consent to this request.

      As Your Honor is aware, Governor Cuomo signed an executive order to curtail the spread
of COVID-19 that advises New York residents to stay-at-home and maintain social distancing. To
         that end, defense counsel is currently not present in the Southern District and does not plan to
         travel to New York City within the coming weeks.

                 Given that this is a pro se proceeding, we believe that an in-person appearance is the most
         efficient means by which to conduct the status conference. As we see no reason why this
         particular case need proceed during this time, we respectfully request that the Court adjourn
         the status conference until mid-May 2020 when we are hopeful that the executive order will
         have been lifted.
                                                       Respectfully submitted,

                                                       MINTZ & GOLD LLP
                                                       Attorneys for Defendant


                                                       /s/ Steven G. Mintz
                                                       Steven G. Mintz
                                                       600 Third Avenue, 25th Floor
                                                       New York, New York 10016
                                                       (212) 696-4848
                                                       mintz@mintzandgold.com


         cc: Jose L. Ramirez, pro se Plaintiff (Via e-mail)


  Application DENIED. The Court believes that the conference should proceed as
  scheduled, but proceed telephonically. The dial-in information is as
  follows: At 10:30 a.m., the parties shall call (888) 363-4749 and enter
  access code 5123533. Please note, the conference will not be available prior
  to 10:30 a.m.

  Given Plaintiff's pro se status, the Court ORDERS Defendant to transmit a
  copy of this Order to Plaintiff by e-mail and to ensure that Plaintiff is
  aware of the time of, date of, and means of joining, the conference.

  Dated:         March 24, 2020                               SO ORDERED.
                 New York, New York




                                                              HON. KATHERINE POLK FAILLA
A copy of this Order was mailed by Chambers to:               UNITED STATES DISTRICT JUDGE
   Jose L. Ramirez
   691 FDR Drive
   Apt. #2 I
   New York, NY 10009                                     2
